DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 29 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Drawings
Claim objections – general matters:
The drawings are objected to because the drawings do not conform to patent practice.  See 37 CFR 1.84 and MPEP 608.02.  The following is noted:
Figures 1-12 and 18-33 appear to be renderings and are not black-and-white line drawings.
Applicant should review the drawings to ensure repeat figures are not present.
Figs. 13-16 appear to be shop drawings including the various dimensions which are not appropriate figures under this heading.
No reference characters are provided to label the various features in the drawings.  See the figures in the prior art cited for examples.



Drawing Objections – claimed subject matter not shown:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 18-20, (i.e.,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: the Detailed Description contains no reference characters to coincide with the various features of the several drawings.  See the Detailed Description portions of the prior art cited as examples of proper incorporation of reference characters.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11, 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: “the support panel” is indefinite as “a plurality of support panels” is initially claimed - “each of the plurality 
Claims 3-8: “each engagement member”, “each support panel” and “the support panel” as provided throughout the claims are indefinite for reasons previously provided.  
	Claim 11: “two or fewer steps” is indefinite as to the metes and bounds of what constitutes a “step”; further this limitation is indefinite as at least four pieces are claimed, so it is unclear how this limitation could be met as virtually any interaction among the pieces could constitute a “step” using the broadest reasonable interpretation in light of applicant’s specification.
	Claim 12: “four or fewer pieces” is indefinite as it is unclear how the invention as claimed can have fewer than four pieces, as in claim 1 four pieces are recited.
	Claims 18-20: the claims are indefinite as to how the metes and bounds of the furniture piece as claimed can form a step, adirondack chair (objected to as “Adirondack” appears to be the more appropriate term) and footrest.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro, Jr. (U.S. Design Patent D602,270, hereafter, “Castro”) in view of Buhrman (U.S. Patent 7,134,728).

Claim 1: Castro discloses a fastenerless and adhesiveless furniture piece, comprising: 
a first panel (“A” from attached Fig. 14 from Castro, below), the first panel including a first edge, a second edge, a top surface disposed between the first edge and the second edge, a bottom surface disposed opposite the top surface between the first edge and the second edge, side edges each disposed between the first edge and the second edge (as shown), and an engagement member (“B”) extending outwardly from each side edge, wherein each engagement member includes a tapered void (slot formed between “A” and “B” has a taper); 
a second panel (“C”), the second panel including a first edge, a second edge, a top surface disposed between the first edge and the second edge, a bottom surface disposed opposite the top surface between the first edge and the second edge, side edges each disposed between the first edge and the second edge (as shown), and an engagement member (“D”) extending outwardly from each side edge, and each engagement member includes a tapered void (slot formed between “C” and “D” has a taper as shown); and 

	Castro does not specifically disclose the curved edges as claimed.  Buhrman teaches a similar system that have curved edge portions (see Fig. 2: 12a, 12b and Fig. 5: generally).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the curve portions would be more aesthetically appealing to those if so desired.

[AltContent: textbox (H)][AltContent: textbox (G)][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: textbox (F)][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    440
    604
    media_image1.png
    Greyscale

Figure 14 from Castro, Jr.

Claim 2: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the thickness of the support panel is less than an outer width of the tapered void of each engagement member and greater than an inner width of the tapered void of each engagement member (the examiner takes the position that this would be necessary so that the device could be assembled initially and stay together due to friction between the connected pieces).  



Claim 4: the obvious modification of the prior art provides the furniture piece of claim 3, wherein forcing each engagement member of the first panel into abutting engagement with a corresponding first slot of each support panel includes forcing the support panel into the tapered void of the engagement member (as shown in the general assembly, this would occur).  

Claim 5: the obvious modification of the prior art provides the furniture piece of claim 4, wherein forcing the support panel into the tapered void of the engagement member includes forcing the support panel through the outer width of the tapered void and into the inner width of the tapered void (as shown in the general assembly, this would occur).  

Claim 6: the obvious modification of the prior art provides the furniture piece of claim 2, wherein the forcing the second 

Claim 7: the obvious modification of the prior art provides the furniture piece of claim 6, wherein forcing each engagement member of the second panel into abutting engagement with a corresponding second slot of each support panel includes forcing the support panel into the tapered void of the engagement member (as shown in the general assembly, this would occur).  

Claim 8: the obvious modification of the prior art provides the furniture piece of claim 7, wherein forcing the support panel into the tapered void of the engagement member includes forcing the support panel through the outer width of the tapered void and into the inner width of the tapered void (as shown in the general assembly, this would occur).  

Claim 9: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the curve of the second edge of the first panel is convex with respect to a center of 

Claim 10: the obvious modification of the prior art provides the furniture piece of claim 1, except wherein the curve of the first edge of the second panel is concave with respect to a center of the top surface of the second panel.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  One having ordinary skill in the art would have the shape as desired based on the desired appearance of the device.  

Claim 11: the obvious modification of the prior art provides the furniture piece of claim 1, securely coupling the first panel, the second panel, and the plurality of support panels to form the furniture piece includes two or fewer steps.  
The language of this claim is a statement of intended use of the claimed invention and must result in a structural difference In comparing the figures of the prior art to the present invention, it appears the prior art is capable of meeting the limitations as claimed.  

Claim 12: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the furniture piece includes four or fewer components (as shown in Castro, the device only has four components).  

Claim 13: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the plurality of support panels are identical (compare “E” and “F” above).
  
Claim 14: the obvious modification of the prior art provides the furniture piece of claim 1, except wherein a uniform thickness of the first panel, the second panel, and the plurality of support panels are the same, though as shown in the figures, the limitation appears to be met.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  To have a uniform thickness would permit aid in ease of manufacture (e.g., cutting pieces from a single panel), which would reduce overall costs.

Claim 15: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the furniture piece is fastenerless (as shown).  

Claim 16: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the furniture piece is adhesiveless (as shown).  

Claim 17: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the furniture piece is a chair (as shown).  



Claim 19: the obvious modification of the prior art provides the furniture piece of claim 1, wherein the furniture piece is an adirondack chair (comparison of the figures of the prior art with the present invention results in interpretation of meeting the limitation).  

Claim 20: The furniture piece of claim 1, wherein the furniture piece is a footrest (the examiner takes the position that the prior art has full capability of functioning as a footrest).

Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar subject matter see Willy (U.S. Publication 2003/0107255), Davis (U.S. Publication 2012/0080910), Debien (U.S. Patent 7,300,110), Battle (U.S. Patent 5,803,548), Hnfanti (U.S. Patent 4,593,950), Self (U.S. Patent 3,527,497), Perrault (D144,730), Eide (U.S. Patent 2,279,864) and Shepherdson (U.S. Patent 1,419,647).  For similar shaped voids, see Bowie (U.S. Patent 6,688,699: elements 48 and 52).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649